Proceeding pursuant to CPLR article 78 to review a determination of the respondent Board of Police Commissioners, made October 31, 1975 after a departmental hearing, which (1) found petitioner guilty of certain misconduct and (2) fined him $100 and demoted him in grade and title for one year. Determination confirmed and proceeding dismissed on the merits, with costs. The board’s determination finding petitioner guilty of the charges herein is supported by substantial, evidence. We do not find that the fine and demotion imposed require judicial correction (see Matter of Pell v Board of Educ., 34 NY2d 222). Hopkins, Acting P. J., Cohalan, Damiani, Shapiro and Titone, JJ., concur.